

Exhibit 10.1


Amended and Restated Non-Employee Director Compensation Policy


All members of the Board of Directors (the “Board”) of Zendesk, Inc. (the
“Company”) that are not employees of the Company or its subsidiaries shall be
paid the compensation in this Amended and Restated Non-Employee Director
Compensation Policy (the "Policy") for services as a director.


Service Retainers
 
 
Annual Retainer for Board Membership:
$35,000
 
Additional Retainer for Lead Independent Director:
$15,000
 
Additional Retainers for Committee Membership:
 
 
Audit Committee Chair:
$20,000
 
Audit Committee member (non-Chair):
$10,000
 
Compensation Committee Chair:
$15,000
 
Compensation Committee member (non-Chair):
$7,500
 
Nominating and Corporate Governance Committee Chair:
$10,000
 
Nominating and Corporate Governance Committee member (non-Chair)
$5,000
 



All directors eligible to receive compensation under the Policy shall have the
option to elect to receive their retainers in the form of restricted stock units
with a fair market value equal to the value of the retainer to be paid during
such period in lieu of cash. Each such director shall make such election for
each year for which they are eligible to receive compensation under the Policy
prior to the commencement of such year or within 30 days of such director’s
initial appointment to the Board. For directors making the election to receive
their retainers in restricted stock units, one quarter of the total annual
retainer shall be granted on each of February 15, May 15, August 15, and
November 15 (or if such day is not a business day, the next business day
following such date). The restricted stock units shall be fully-vested upon
grant.


Annual Compensation


Annual Equity Grants: Each non-employee director shall receive an annual equity
grant of restricted stock units under the Company’s 2014 Stock Option and
Incentive Plan (the “2014 Plan”) having a fair market value of $200,000. The
restricted stock units shall vest in full on the anniversary of the date of
grant, subject to such director’s continued service as a director through the
vesting date. The restricted stock units shall vest in full upon the closing of
a Sale Event (as defined in the 2014 Plan). All subsequent annual equity grants
shall be made to non-employee directors that are elected/re-elected at the
Company’s annual meeting of stockholders on the date of such annual meeting of
stockholders.


Initial Equity Grants: Upon such director’s initial appointment to the Board,
each non-employee director shall receive an equity grant of restricted stock
units under the 2014 Plan having a fair market value equal to $200,000, as
pro-rated for the amount of time remaining until the anniversary of the most
recent annual meeting of




--------------------------------------------------------------------------------




stockholders. The restricted stock units shall vest in full on the anniversary
of the Company’s most recent annual meeting of stockholders, subject to such
director’s continued service as a director through the vesting date. The
restricted stock units shall vest in full upon the closing of a Sale Event (as
defined in the 2014 Plan).


Determination of Value of Restricted Stock Units


The fair market value of the grant of restricted stock units under this Policy
shall be equal to the average closing price of the Company’s common stock over
the 30 trading days prior to the date of grant. All equity grants under this
Policy will be made automatically in accordance with the terms of this Policy
and the 2014 Plan, without the need for any additional corporate action by the
Board or the Compensation Committee of the Board.


Expenses
The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any committee.




